Citation Nr: 0801696	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1957 to May 1959, 
with various other unverified periods of active duty for 
training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claims for service 
connection.

Subsequent to the May 2005 supplemental statement of the 
case, the veteran provided additional documentary evidence.  
In August 2007, he submitted a statement changing his service 
organization.  In that statement, the veteran asked the Board 
to go ahead with his appeal and stated that the claim had 
gone on too long.  The Board accepts this statement as a 
waiver of agency of original jurisdiction consideration.  
Therefore, appellate review may proceed.  See 38 C.F.R. § 
20.1304 (2007).

The appeal for service connection for tinnitus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center, in Washington, 
DC.


FINDINGS OF FACT

Competent medical evidence has linked the veteran's currently 
diagnosed hearing loss to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002 & Supp 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
hearing loss.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's appeal for service connection for 
hearing loss.  Thus, no further discussion of the VCAA is 
required.

Hearing Loss

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The first question for consideration in evaluating a service 
connection claim is whether the evidence demonstrates a 
current disability.  The veteran has been diagnosed with 
moderate to severe hearing loss above 2000 hertz and speech 
discrimination scores of 84 percent int the right ear and 92 
percent in the left ear.  The veteran has impaired hearing 
for VA purposes.  See 38 C.F.R. § 3.385.

The second question is whether there is evidence of an in-
service incurrence.  The Board has reviewed the service 
medical records and finds no complaints of or treatment for 
hearing loss.  However, this does not preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Here, the veteran's 
service personnel records show that the veteran was in the 
artillery for at least two years, meaning that he was likely 
exposed to a significant amount of noise in service.

The remaining question is whether there is a medical nexus 
between the veteran's current hearing loss and his in-service 
noise exposure.  The veteran had little to no civilian noise 
exposure, during which time he worked as a pharmacist.  He 
may have done some hunting, which would be the extent of any 
post-service noise exposure.  A letter from a private 
physician, dated August 2005, opines that the veteran's 
hearing loss is consistent with noise-induced hearing loss 
from service with a reasonable degree of medical certainty.  
A medical nexus has been shown.

The criteria of a medical nexus for service connection have 
been met.  The appeal is granted.


ORDER

Service connection for hearing loss is granted.
REMAND

Although there is medical evidence showing a relationship 
between in-service noise exposure and current hearing loss, 
there is no evidence linking the veteran's tinnitus to 
service.  Given the fact that hearing loss is now service-
connected, the Board finds that a VA examination for tinnitus 
is now needed.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including evidence that he has 
experienced the symptoms of tinnitus 
continually since service or that his 
current diagnosis is related to 
service.

2.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to a VA examiner.  Pertinent 
documents should be reviewed.  The 
examiner should conduct a complete 
history and physical, including a 
discussion of the veteran's military 
and civilian noise exposure.  The 
examiner should offer an opinion as to 
whether any tinnitus the veteran 
currently experiences is at least as 
likely as not related to noise exposure 
in service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


